Pottle, J.
The accused having been indicted for the offense of assault and battery, and the evidence demanding a finding that if any offense at all was committed, it was that of an unlawful battery, there could be no conviction of simple assault. Penal Code (1910), § 19; Kelsey v. *795State, 62 Ga. 558; Harris v. State, 101 Ga. 530 (29 S. E. 423) ; Welborn v. State, Giles v. State, 116 Ga. 522 (42 S. E. 773).
Decided March 19, 1912.
Accusation of assault and battery; from city court of Réidsville —Judge Collins.
November 28, 1911.
Way & Burkhalter, for plaintiff in error.

Judgment reversed.